Citation Nr: 9901301	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  95-16 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for fracture of 
the left tibia and fibula with soft tissue crush injury 
(tibial and peroneal muscle groups), currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased evaluation for peroneal palsy 
of the left lower extremity, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1981 to April 
1986.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, the veteran's 
apparent current residential location of record.

On the veteran's Substantive Appeal, a VA Form 9, dated in 
May 1995, he checked that he wanted to provide testimony at a 
hearing to be held at the RO.  In a letter to the veteran in 
October 1995, the Reno VARO indicated that his file had been 
temporarily transferred thereto, and inquired as to his 
desires with regard to a hearing before a Member of the 
Board.  The veteran responded in November 1995 that he wanted 
to appear before a Hearing Officer specifically at the VARO 
in Reno.

In a letter dated in January 1996, the veteran was informed 
by the VARO in Reno that a hearing had been scheduled for him 
at the VARO in Las Vegas for February 15, 1996.

On a VA Form 21-4138, received February 12, 1996, the veteran 
stated that due to his relocation to the Las Vegas area, and 
the need to establish new representation as well as the file 
transfer from Phoenix, he wished to postpone the hearing 
scheduled for February 15, 1996.  

In June 1996, correspondence was received from the veterans 
new representative, The American Legion, in Las Vegas, on his 
behalf, to the effect that he wished to appear before a 
Hearing Officer at the Reno VARO at the earliest available 
time.  On the same date, the veteran filed another VA Form 
21-4138 to the effect that his files had arrived from Arizona 
and he had representation, and accordingly he sought 
rescheduling of a personal hearing before a Las Vegas VARO 
Hearing Officer.

A hearing was scheduled for October 7, 1996 at the VARO Las 
Vegas.  In a VA Form 21-4138 dated October 8, 1996, the 
veteran stated that family considerations had precluded his 
appearance at the hearing and asked for rescheduling.  
Another hearing was scheduled for November 12, 1996.  

On a VA Form 21-4138 dated November 8, 1996, the veteran 
informed the VARO that a medical appointment had already been 
scheduled (and which would provide evidence pertinent and 
valuable to his case) for that date and asked that the 
hearing be rescheduled.  A hearing was scheduled for December 
18, 1996, to which he did not appear.  

At that point, the RO sent him a letter  in January 1997 to 
the effect that no further hearings would be scheduled.

In May 1997, the Board remanded the case for very specific 
development.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There are of record several orthopedic and neurological 
examinations or outpatient treatment assessments conducted by 
or on behalf of VA by private physicians, dated in January 
1994, May and July 1995, January and May 1996, and June and 
September 1997.  

The Board's remand was specific in requesting an orthopedic 
examination to include all tests and studies, to include 
"ranges of motion reported in degrees of arc, etc."  The 
orthopedic examiner was also to provide data with regard to 
the presence or absence of nonunion or malunion, to identify 
all muscle groups involved, and to opine as to the degree of 
overall functional impairment with accompanying rationale.

The Board requested a neurological examination to include 
findings with regard to foot drop in the leg, functional 
impairments of all types in the feet, leg and toes, etc., and 
all specific motions such as adduction, flexion/extension of 
toes as well as foot and leg, and comparing the findings to 
paralysis of given nerves.

The September 1997 examinations by two apparently fee-basis 
physicians in Las Vegas are fairly detailed in some respects, 
and provide certain entirely adequate and specific clinical 
findings and test results with regard to nerve damage.  

However, throughout the clinical record, it is clear that the 
veteran had a myriad of problems associated with his service-
connected left lower extremity injury which involves broken 
bone, and associated crush injury residuals such as recurrent 
complaints of pain, a limp, multiple and unsightly, slightly 
adherent scars, limitation of motion, muscle atrophy, sensory 
changes, and foot drop.  

The totality of all pertinent and important aspects of the 
veterans injury are clearly not adequately addressed in the 
current examination findings.

One 1997 examiner described the limitations in generalities, 
i.e., "slight weakness of plantar flexion and some weakness 
of dorsal flexion.  There is weakness particularly inversion 
of the foot against resistance and eversion against 
resistance".  No given degrees of arc, as requested, were 
provided.  This does not provide an adequate objective 
functional basis to assess the findings in comparison to 
regulatory criteria.


The examiner found the presence of weakened musculature, 
alternatively described as mild in the anterotitcollis and 
moderate in the extensor hallices longus, as well as 
herniation in the anterolateral muscle group on dorsiflexion.  
However, these weakness and strengths are shown hereby and in 
raw data on testing only, and are not placed in the 
perspective of the mandatory regulatory criteria.

While one examiner noted complaints of swelling, pain and 
numbness on a daily basis particularly on kneeling, standing, 
walking, ascending and descending stairs or ladders, and 
swelling and increased pain in the left knee and ankle, and a 
giving way of the knee with prolonged walking (occasionally 
falling due to the giving way), the other examiner noted no 
knee abnormalities. 

The 1997 neurological evaluation noted the presence of left 
sural neuropathy but no current sign of peroneal neuropathy.  
The veteran complained of variable sensory changes and of a 
tingling sensation in the leg and foot including by pinprick 
along the first web space on the left foot dorsum.  While the 
other examiner noted recurrent presence of swelling, the 
other examiner stated that there was none.  

And under the category of "range of motion", the one examiner 
stated "See above" but no ranges of motion were given above.  

While one examiner noted the multiple scars to be unsightly 
and adherent; the other examiner described them as neither.  
That same examiner identified mild weakness in the 
gastrocnemius muscles; these were not specifically otherwise 
referenced.

In a written presentation by the veteran's representative in 
December 1989, it was noted that the specific requirements of 
the Board's remand had not been fulfilled, and that the 
veteran was entitled to have the elements of a remand adhered 
to or the case had to be returned for further action.  In 
essence, that is correct.  See, i.e., Stegall v. West, 11 
Vet. App. 268 (1998). 



With regard to the schedular criteria under which the RO has 
addressed the claim, the fracture disability is rated under 
Diagnostic Code 5256-5312, all of which relate to motion 
limitation of which the appropriate measurements are not now 
of record.  The nerve problems are rated under Code 8521. 

In neither instance have all alternatives been cited pursuant 
to Schafrath v. Derwinski, 1 Vet. App. 539 (1991); nor is the 
clinical assessment consistent with and totally indicative of 
objective findings required to make an equitable assessment 
with regard to all pertinent and applicable regulations.

With regard to conclusions reached on any given medical issue 
to include a determination with regard to such things as 
degree or extent of functional impairment of a disability, 
etc., the Court has repeatedly admonished that VA cannot 
substitute its own judgment or opinion for that of a medical 
expert.  See, i.e., Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The Court has also held that a determination with regard to 
the assignment of specific ratings and service connection 
must be made upon a review of the entire evidentiary record 
including thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

When VA is on clear notice that additional records may be 
available, as is the case herein, the Court has repeatedly 
held that VA has an obligation to assist the veteran in 
obtaining them.  See, i.e., Epps v. Brown, 9 Vet. App. 341 
(1996).  

The Court has also held that where the evidence does not 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (Citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)). 

In rating musculoskeletal disabilities, and as noted by 
reference to case cites in the prior Board remand, the Court 
has implemented certain guidelines.  The Court has held that 
when a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (1998) must be considered.  The examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain on use or 
due to flare-ups.  DeLuca v. Brown, 8 Vet. App. 206 (1995). 

The Court also held in Hicks v. Brown, 8 Vet. App. 417 (1995) 
that once degenerative arthritis is established by X-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes: (1) where limitation of motion of a 
joint or joints is objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion, and that limitation of motion meets the criteria in 
the diagnostic code or codes applicable to the joint or 
joints involved, the corresponding rating will be assigned 
thereunder; (2) where the objectively confirmed limitation of 
motion is not of sufficient degree to warrant a compensable 
rating under the code or codes applicable to the joint or 
joints involved, a rating of 10 percent will be assigned for 
each major joint or joints affected to be combined, not 
added; and (3) where there is no limitation of motion, a 
rating of 10 percent or 20 percent, depending upon the degree 
of incapacity, may still be assigned if there is X-ray 
evidence of the involvement of 2 or more major joints or 2 or 
more minor joint groups.  

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59 (1998), and it is 
complemented by a separate regulation, 38 C.F.R. § 4.40 
(1998), which relates to pain in the musculoskeletal system.  
Finally, the Court noted that Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by X-ray 
evidence to be limited motion even though range of motion may 
be possible beyond the point when pain sets in. 




As already noted in the prior Board remand, the VA 
examinations of the veteran for VA purposes before and still 
do not include all required and specific findings relative to 
the requirements set forth in DeLuca, and 38 C.F.R. §§ 4.40, 
and 4.45.

In pertinent part, 38 C.F.R. § 4.40 provides:

Disability of the musculoskeletal system 
is primarily the inability due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance.  

It is essential that the examination on 
which ratings are based adequately 
portray the anatomical damage, and the 
functional loss, with respect to all 
these elements.  

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  

Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.


38 C.F.R. § 4.45 provides:

As regards the joints the factors of 
disability reside in reduction of their 
normal excursion of movements in 
different planes. Inquiry will be 
directed to these considerations:

(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).

(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).

(d) Excess fatigability.

(e) Incoordination, impaired ability to 
execute skilled movements smoothly.

(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.  For the purpose of 
rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; 
multiple involvement of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  

Pursuant to VAs duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998), the Board 
is deferring adjudication of the appellate issues pending a 
remand of the case to the RO for further development as 
follows:

1.  The veteran should be requested to 
clarify if and at what VARO location he 
may wish to present evidence at a 
hearing, and if so, this should be once 
more scheduled.  The notification letter 
to the veteran should be copied and 
inserted in the claims file.

2.  All additional VA treatment records 
should be acquired and added to the 
claims folder from all pertinent 
facilities in Nevada and Arizona 
including for VA medical appointments in 
and since November 1996 if not now in the 
file. 

3.  The case should then be returned to 
the two fee-basis physicians in Las 
Vegas, who assessed the veteran's 
disabilities in September 1997, to 
provide additional assessments of their 
findings at that time, and to endeavor to 
coordinate orthopedic and neurological 
clinical findings in particular, so that 
they are consistent with one another:  
Specifically:

(a) In specific, numeric nominal degrees 
of arc figures, what are all active and 
passive ranges of motion in all pertinent 
planes in accordance with regulatory 
criteria and guidelines;

(b)  Comment on the functional 
limitations, if any, caused by all facets 
of the appellant's service-connected 
disabilities in light of all pertinent 
regulations and judicial guidelines; 

(c) To what extent, measured in specific 
terms, does the service-connected leg 
disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiners comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
can not be quantified, the examiners must 
so indicate.

(d) With respect to subjective complaints 
of pain, the examiners are requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disability, and/or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service 
connected disability.  

(e)  What is the nature of scar 
disability, i.e., are they or are they 
not adherent, tender, disfiguring or in 
any manner functionally limiting, and if 
so to what degree.   

(f)  What is the impact of foot drop or 
any other otherwise not contemplated 
symptoms on the veterans ability to 
function adequately in an occupational 
setting. 

Included in this, as noted above, must be 
a clear-cut and comprehensive assessment 
of any impact by the disability 
regardless of the means of such impact, 
i.e., misuse, disuse, postural tilting, 
limp, pain, instability, atrophy, etc. 

4.  If the examiners who examined the 
veteran in September 1997 are unable to 
provide the addenda to those examinations 
reflected in the above questions, the 
veteran should be reexamined by VA 
orthopedic and neurological examiners who 
have not previously examined him in 
compliance with the mandates of all of 
the pertinent regulatory criteria for 
bony injury, muscle damage, nerve 
impairment and to include pain, 
limitations of motion in all planes as 
specifically demonstrated by degrees of 
arc, foot drop, and all other signs of 
functional impairment, as directive in 
the Boards previous and current remands. 

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. Brown, 11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
increased evaluations for a fracture of 
the left tibia and fibula with soft 
tissue crush injury (tibial and peroneal 
muscle groups), and peroneal palsy of the 
left lower extremity with application of 
all pertinent criteria discussed earlier. 

If the benefits sought on appeal are not granted to the 
veterans satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
